EXECUTION VERSION



--------------------------------------------------------------------------------



INVESTOR RIGHTS AGREEMENT
by and between
SHANGHAI HUAXIN GROUP (HONGKONG) LIMITED
and
COWEN GROUP, INC.
March 29, 2017



--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article I

DEFINITIONS
Section 1.1Definitions    1
Section 1.2Interpretation and Rules of Construction    6
Article II

VOTING RIGHTS; BOARD REPRESENTATION
Section 2.1Voting of Shares    7
Section 2.2Board Representation    8
Article III

STANDSTILL AND CERTAIN PROHIBITED TRANSACTIONS
Section 3.1Standstill    10
Section 3.2Standstill Exceptions    11
Section 3.3Obligation to Divest    12
Section 3.4Short Sales    12
Article IV

TRANSFER
Section 4.1Transfer Restrictions    13
Section 4.2Transfer of Shares of the Investor    14
Section 4.3Termination of Article IV    14
Article V

PREEMPTIVE RIGHTS
Section 5.1Company Sale of Covered Securities    14
Section 5.2Notice    14
Section 5.3Purchase Mechanism    15
Section 5.4Limitation of Rights    16
Section 5.5Investor Economic Interest Percentage Protection    16
Article VI

ANTI-DILUTION PROTECTION
Section 6.1Anti-Dilution    16
Section 6.2Investor Favorable Terms    16
Section 6.3New Securities    16
Article VII

REGISTRATION RIGHTS
Section 7.1Shelf Registration Statement    17
Section 7.2Maintenance of Registration Statement and Prospectuses    18
Section 7.3Shelf Takedown    19
Section 7.4Demand Rights.    20
Section 7.5Piggyback Registration    20
Section 7.6Blue Sky    22
Section 7.7Registration Expenses    22
Section 7.8Rule 144 and 144A    22
Section 7.9Marketing    22
Section 7.10Indemnification    23
Section 7.11Termination of Registration Rights    25
Section 7.12United States Securities Laws    25
Article VIII

MISCELLANEOUS
Section 8.1Severability    25
Section 8.2Entire Agreement    25
Section 8.3Notices    26
Section 8.4Assignment    27
Section 8.5Amendment    27
Section 8.6Waiver    27
Section 8.7No Third-Party Beneficiaries    27
Section 8.8Governing Law; Jurisdiction; Waiver of Jury Trial    27
Section 8.9No Consequential Damages    28
Section 8.10Specific Performance    28
Section 8.11Nature of Agreement    28
Section 8.12Currency    28
Section 8.13Counterparts    28
Section 8.14Termination    28







INVESTORS RIGHTS AGREEMENT
This INVESTORS RIGHTS AGREEMENT, dated as of March 29, 2017 (this “Agreement”),
is by and between Cowen Group, Inc., a Delaware corporation (“Company”), and
Shanghai Huaxin Group (HongKong) Limited, a Hong Kong company (the “Investor”).
W I T N E S S E T H:
WHEREAS, the Company and the Investor have entered into a Stock Purchase
Agreement, dated March 29, 2017 (as it may be amended from time to time, the
“Purchase Agreement”), pursuant to which, the Investor has agreed to purchase
from the Company, and the Company has agreed to issue to the Investor that
certain number of shares (the “Shares”) of Class A Common Stock of the Company
as calculated pursuant to Section 2.01(a) of the Purchase Agreement, par value
$0.01 per share (the “Class A Common Stock”); and
WHEREAS, the Company and the Investor desire to set forth their respective
obligations in connection with the Investor’s ownership of the Shares.
NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants, agreements and conditions herein and intending to be legally bound,
the parties hereto, hereby agree as follows:

Article I

DEFINITIONS

Section 1.1    Definitions. The following terms, as used herein, have the
following meanings:
“Affiliate” means, with respect to any Person or group of Persons, a Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such Person or group of Persons;
provided that, in the case of the Investor, “Affiliate” shall also include (i)
China CEFC Energy Company Limited and its Affiliates, (ii) a Person that is
beneficially owned by any of the ultimate shareholders of China CEFC Energy
Company Limited and (iii) any private equity or venture capital investment fund
now or hereafter existing which is managed by general partners or management
companies that, directly or indirectly through one or more intermediaries,
control, are controlled by or are under common control with, the Investor and
any and all Persons controlled, directly or indirectly though one or more
intermediaries, by any such fund.
“Agreement” or “this Agreement” shall have the meaning set forth in the
Preamble, and shall include the Exhibits hereto and all amendments hereto made
in accordance with the provisions hereof.
“Anti-Dilution Amount” means, with respect to any Anti-Dilution Event, an amount
in cash equal to the product of (x) the difference of (i) the Investor Price Per
Share minus (y) the Weighted Average Price Per Share times (y) the number of
Shares purchased by the Investor pursuant to the Purchase Agreement.
“Anti-Dilution Event” shall have the meaning set forth in Section 6.1.
“Anti-Dilution Period” shall have the meaning set forth in Section 6.1.
“Beneficially Own” or “Beneficial Ownership” shall mean, with respect to any
securities, having “beneficial ownership” of such securities as determined
pursuant to Rule 13d-3 under the Exchange Act.
“Black Out Period” shall have the meaning set forth in Section 7.2(d).
“Board” means the Board of Directors of the Company.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the city of New
York, New York or Shanghai, China. In the event that any action is required or
permitted to be taken under this Agreement on or by a date that is not a
Business Day, such action may be taken on or by the Business Day immediately
following such date.
“Change of Control” shall have the meaning set forth in Section 4.1(c).
“China” means the People’s Republic of China.
“Class A Common Stock” shall have the meaning set forth in the Recitals.
“Closing” means the consummation of the transactions contemplated by the
Purchase Agreement.
“Common Stock” shall mean the Class A Common Stock and the Company’s Class B
Common Stock, par value $0.01 per share.
“Common Stock Equivalents” shall have the meaning set forth in Section 7.2(d).
“Company” shall have the meaning set forth in the Preamble.
“Company Securities” means Other Securities sought to be included in a
registration for the Company’s account.
“Company Stockholders’ Meeting” shall have the meaning set forth in Section
2.1(b).
“Confidentiality Agreement” means that certain Confidentiality Agreement,
between New Seres Investment Co., Ltd. and the Company, dated as of January 11,
2017.
“control” (including the terms “controlled by” and “under common control with”)
means, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, through the ownership
of a majority of the outstanding voting securities, or by otherwise manifesting
the power to elect a majority of the board of directors or similar body
governing the affairs of such Person.
“Covered Person” shall have the meaning set forth in Section 7.10(a).
“Covered Securities” means the Common Stock and any securities convertible into
or exercisable or exchangeable for Common Stock that are not Excluded
Securities.
“Demand” shall have the meaning set forth in Section 7.4(b).
“Demand Notice” shall have the meaning set forth in Section 7.4(a).
“Designated Securities” shall have the meaning set forth in Section 5.2.
“Economic Interest Percentage” means, with respect to any Person as of any date,
the percentage equal to (i) the aggregate number of shares of Common Stock
Beneficially Owned by such Person divided by (ii) the number of Outstanding
Shares.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Securities” means any securities that are (i) issued by the Company
pursuant to any employment contract, employee or benefit plan, stock purchase
plan, stock ownership plan, stock option or equity compensation plan or other
similar plan where stock is being issued or offered to a trust, other entity or
otherwise, to or for the benefit of any employees, potential employees, officers
or directors of the Company, which have been approved by the Board, the
Compensation Committee of the Board or the New Hire and Retention Committee of
the Board, (ii) issued by the Company to the sellers as all or part of the
purchase consideration in connection with acquisition of another business entity
by the Company by a business combination or other merger, acquisition of
substantially all of the assets or shares, or other reorganization whereby the
Company will own equity securities of the surviving or successor corporation,
(iii) issued with reference to the common stock of a Subsidiary (i.e., a
carve-out transaction), (iv) issued upon any stock split, reclassification,
recapitalization, exchange or readjustment of shares or other similar, or (v)
issued in connection with any amendment or refinancing of the Company’s 3.0%
cash convertible senior notes due 2019.
“Governmental Authority” means any supranational, national, federal, state,
municipal or local governmental or quasi-governmental or regulatory authority
(including a national securities exchange or other self-regulatory body),
agency, governmental department, court, commission, board, bureau or other
similar entity, domestic or foreign or any arbitrator or arbitral body.
“Group” shall have the meaning set forth in Section 3.1(a).
“Indemnified Party” shall have the meaning set forth in Section 7.10(c).
“Indemnifying Party” shall have the meaning set forth in Section 7.10(c).
“Investor” shall have the meaning set forth in the Preamble.
“Investor Aggregate Share Purchase Price” means the product of (x) the Investor
Price Per Share times (y) the number of Shares purchased by the Investor
pursuant to the Purchase Agreement.
“Investor Board Representative” shall have the meaning set forth in Section
2.2(b).
“Investor Designee” shall have the meaning set forth in Section 2.2(a).
“Investor Price Per Share” means a per share price of $18 as set forth in the
Purchase Agreement.
“Investor Rights Termination Event” shall be deemed to have occurred if, at the
close of any Business Day following the Closing, the Investor’s Economic
Interest Percentage is 7.5% or less.
“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, or rule of law
(including common law) of any Governmental Authority, and any judicial or
administrative interpretation thereof, including any order, writ, judgment,
injunction, decree, stipulation, determination or award entered by or with any
Governmental Authority.
“Lockup Date” shall have the meaning set forth in Section 4.1(a).
“NASDAQ” means the NASDAQ Stock Market.
“New Investor” shall have the meaning set forth in Section 6.1.
“New Investor Aggregate New Securities Purchase Price” means the product of (x)
the price per share paid by the New Investor in the Anti-Dilution Event times
(y) the number of New Securities purchased by the New Investor in the
Anti-Dilution Event.
“New Securities” shall have the meaning set forth in Section 6.3.
“Non-Underwritten Shelf Takedown” shall have the meaning set forth in Section
7.3.
“Other Securities” means securities of the Company sought to be included in a
registration other than Registrable Securities.
“Outstanding Shares” means all issued and outstanding shares of Common Stock.
“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a Person under Section
13(d)(3) of the Exchange Act.
“Piggyback Notice” shall have the meaning set forth in Section 7.5(a).
“Piggyback Registration” shall have the meaning set forth in Section 7.5(a).
“Private Placement” shall have the meaning set forth in Section 5.3(b).
“Preferred Stock” means the Series A Convertible Preferred Stock of the Company.
“Prospectus” and “Prospectuses” shall have the meaning set forth in Section
7.2(a).
“Public Offering” means an underwritten public offering pursuant to an effective
registration statement under the Securities Act, other than pursuant to a
registration statement on Form S-4 or Form S-8 or any similar or successor form.
“Purchase Agreement” shall have the meaning set forth in the Recitals.
“Qualified Offering” means a public or nonpublic offering of Covered Securities
(other than Excluded Securities) solely for cash.
“Qualified Public Offering” means an underwritten public offering of Common
Stock by the Company pursuant to an effective registration statement filed by
the Company with the SEC (other than on Forms S-4 or S-8 or successors to such
forms) under the Securities Act.
“Registrable Securities” means the Shares held by the Investor from time to
time. For purposes of this Agreement, Registrable Securities shall cease to be
Registrable Securities when (i) a Registration Statement covering resales of
such Registrable Securities has been declared effective under the Securities Act
by the SEC and such Registrable Securities have been disposed of pursuant to
such effective Registration Statement, (ii) such securities have been disposed
of pursuant to Rule 144 of the Securities Act, or (iii) such Registrable
Securities cease to be outstanding.
“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) SEC and securities exchange registration and filing fees, and all other fees
and expenses payable in connection with the listing of securities on any
securities exchange or automated interdealer quotation system, (ii) fees and
expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith, and any amendments or
supplements thereto, (iv) security engraving and printing expenses, (v)
reasonable fees and disbursements of counsel to the Company and customary fees
and expenses for independent certified public accountants retained by the
Company, (vi) reasonable fees and expenses of any special experts retained by
the Company in connection with such registration, (vii) reasonable fees,
out-of-pocket costs and expenses of the Investor, including one counsel for the
Investor, provided that such fees shall not exceed $50,000, (viii) transfer
agents’ and registrars’ fees and expenses and the fees and expenses of any other
agent or trustee appointed in connection with such offering, and (ix) all
out-of-pocket costs and expenses incurred by the Company or its appropriate
officers in connection with the timely delivery of Registrable Securities to be
sold pursuant to Section 7.1.
“Registration Statement” shall have the meaning set forth in Section 7.1.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Shares” shall have the meaning set forth in the Recitals.
“Shelf Takedown” shall have the meaning set forth in Section 7.3.
“Standstill Interest” means 19.9% of the Outstanding Shares.
“Standstill Period” shall have the meaning set forth in Section 3.1(a).
“Subject Shares” shall have the meaning set forth in Section 2.1(c).
“Subsidiary” means, with respect to any Person, (a) a corporation, a majority of
whose Voting Securities is at the time owned or controlled, directly or
indirectly, by such Person, one or more Subsidiaries thereof or such Person and
one or more Subsidiaries thereof and (b) any other Person (other than a
corporation), including without limitation, a partnership, limited liability
company, business trust or joint venture, in which such Person, one or more of
its Subsidiaries thereof or such Person and one or more Subsidiaries thereof,
directly or indirectly, at the date of determination thereof, has at least
majority ownership interest entitled to vote in the election or directors,
managers or trustees thereof (or other Person performing similar functions).
“Transaction Agreements” means this Agreement, the Purchase Agreement, the Term
Loan Agreement dated as of the date hereof, between the Investor and the
Company, and each of the other agreements and documents entered into or
delivered by the parties hereto or their respective Affiliates in connection
with the transactions contemplated hereunder and thereunder.
“Transfer” shall have the meaning set forth in Section 4.1(a).
“Underwritten Shelf Takedown” shall have the meaning set forth in Section 7.3.
“Voting Securities” shall have the meaning set forth in Section 2.1(c).
“Weighted Average Price Per Share” means, with respect to any Anti-Dilution
Event, an amount equal to the quotient of (x) the sum of (i) the Investor
Aggregate Share Purchase Price plus (ii) the New Investor Aggregate New
Securities Purchase Price divided by (y) the sum of (A) the number of Shares
purchased by the Investor pursuant to the Purchase Agreement plus (B) the number
of New Securities purchased by the New Investor in the Anti-Dilution Event.

Section 1.2    Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:
(a)    when a reference is made in this Agreement to the Preamble or an Article,
Recital, Section or Exhibit, such reference is to the Preamble or an Article,
Recital or Section of, or an Exhibit to, this Agreement unless otherwise
indicated;
(b)    the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;
(c)    whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation;”
(d)    the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;
(e)    the definitions of terms contained in this Agreement are applicable to
the singular as well as the plural forms of such terms;
(f)    any Law defined or referred to herein or in any agreement or instrument
that is referred to herein means such Law or statute as from time to time
amended, modified or supplemented, including by succession of comparable
successor Laws;
(g)    references to a Person are also to its successors and permitted assigns;
and
(h)    the use of “or” is not intended to be exclusive unless expressly
indicated otherwise.

ARTICLE II    

VOTING RIGHTS; BOARD REPRESENTATION

Section 2.1    Voting of Shares.
(a)    Subject to Section 2.1(b), the Investor shall have full voting rights
with respect to the Shares pursuant to the Company’s certificate of
incorporation and by-laws and applicable Law.
(b)    The Investor hereby agrees that, until the termination of the Standstill
Period, at any annual or special meeting of the stockholders of the Company,
however called, or at any adjournment or postponement thereof (a “Company
Stockholders’ Meeting”), or in any other circumstances upon which a vote,
consent or other approval (including by written consent) is sought by or from
the stockholders of the Company:
(i)    the Investor shall appear at such Company Stockholders’ Meeting or
otherwise cause all Subject Shares to be counted as present thereat for the
purpose of establishing a quorum and shall take all other necessary or desirable
actions within their control (including, without limitation, execution of
written consents or resolutions in lieu of meetings),
(ii)    with respect to any matter upon which a vote, consent or other approval
(including by written consent) is sought by or from the stockholders of the
Company, the Investor shall vote and cause to be voted all Subject Shares in the
manner recommended by the Board at any such Company Stockholders’ Meeting or
under any such other circumstances upon which a vote, consent or other approval
(including by written consent) is sought; provide that the Investor may abstain
from voting in its sole discretion, and
(iii)    notwithstanding any of the standstill obligations under Section 3.1(a),
the Investor shall have the right to vote and cause to be voted all Subject
Shares for the election of any Investor Board Representative, and against the
removal of any Investor Board Representative.
(c)    For purposes of this Agreement: (i) “Subject Shares” means, at any given
time, such Voting Securities as the Investor may directly or indirectly
Beneficially Own at such time; and (ii) “Voting Securities” means securities of
the Company having the power generally to vote on the election of directors and
other matters submitted to a vote of stockholders of the Company.

Section 2.2    Board Representation.
(a)    Upon the Closing, (i) the Company shall increase the size of the Board by
three directors and (ii) the Board shall fill this vacancy with three directors
designated by the Investor who shall (w) be reasonably acceptable to the
Company, (x) be approved by the Nominating and Governance Committee of the
Board, (y) meet all qualifications required by written policy of the Company
including, without limitation, the Board, the Nominating and Governance
Committee of the Board and the ethics and compliance program of the Company, in
effect from time to time that apply to all nominees for the Board and (z) meet
the independence standards set forth in the NASDAQ listing rules (the “Investor
Designees” and each, an “Investor Designee”).
(b)    Until the occurrence of an Investor Rights Termination Event, the
Investor shall have the right to designate such number of Investor Designees to
serve as a director on the Board (each an “Investor Board Representative”) equal
to (i) three, for as long as the Investor’s Economic Interest Percentage equals
or exceeds 12.5%, (ii) two, for as long as the Investor’s Economic Interest
Percentage equals or exceeds 10%, and (iii) one, for as long as the Investor’s
Economic Interest Percentage equals or exceeds 7.5%. The Company, acting through
the Nominating and Governance Committee of the Board, and, as necessary, the
Board, shall cause, subject to the fiduciary duties of the members of the Board
and the Nominating and Governance Committee, any applicable regulation or
listing requirement of NASDAQ or other securities exchange on which the Common
Stock is listed for trading, such Investor Board Representative to be nominated
for election or appointment to the Board. At any Company Stockholders’ Meeting,
the Board shall, subject to the directors’ fiduciary duties, any applicable
regulation or listing requirement of NASDAQ or other securities exchange on
which the Common Stock is listed for trading, recommend that the stockholders
elect to the Board each Investor Board Representative nominated for election at
such meeting. In the event of the death, disability, resignation or removal of
an Investor Board Representative, the Company shall cause, subject to the
fiduciary duties of the members of the Nominating and Governance Committee, any
applicable regulation or listing requirement of NASDAQ or other securities
exchange on which the Common Stock is listed for trading, the prompt election to
the Board a replacement director designated by the Investor to fill the
resulting vacancy, and such individual shall then be deemed an Investor Board
Representative for all purposes under this Agreement.
(c)    Each Investor Board Representative shall be entitled to the same
compensation and same indemnification in connection with his or her role as a
director as the other members of the Board, and shall be entitled to
reimbursement for documented, reasonable out-of-pocket expenses incurred in
attending meetings of the Board or any committees thereof, to the same extent as
the other members of the Board. The Company shall notify each Investor Board
Representative of all regular and special meetings of the Board and shall notify
each Investor Board Representative of all regular and special meetings of any
committee of the Board of which an Investor Board Representative is a member
pursuant to the notice requirements under the Company’s bylaws then in effect.
The Company shall provide each Investor Board Representative with copies of all
notices, minutes, consents and other materials provided to all other members of
the Board concurrently as such materials are provided to the other members.
(d)    The Investor acknowledges that the Company has corporate governance
guidelines in effect which would apply to all of the Company’s directors
including the Investor Board Representatives.
(e)    Until the occurrence of an Investor Rights Termination Event, the Company
shall provide notification in writing of the anticipated filing date of
definitive proxy materials (or if applicable, preliminary proxy materials) with
the SEC for an annual general meeting or any special meeting at which directors
are elected, of the applicable year, and the Investor shall be required to
identify in writing its proposed Investor Designees at least 30 calendar days
prior to such date of anticipated filing of the definitive proxy materials (or
if applicable, preliminary proxy materials) with the SEC, as well as submit
completed director and officer questionnaires provided by the Company within a
reasonable period of time of receipt of such questionnaires from the Company,
and the Nominating and Governance Committee of the Board of the Company shall,
subject to the fiduciary duties of the members of the Nominating and Governance
Committee, any applicable regulation or listing requirement of NASDAQ or other
securities exchange on which the Common Stock is listed for trading, at any
Company Stockholders’ Meeting at which directors are to be elected, and in every
action or approval by written consent of stockholders of the Company in lieu of
such a meeting, nominate the Investor Designees for election to the Board. The
Company’s proxy statement for the election of directors shall include the
recommendation of the Board in favor of election of the Investor Designees, and
the Company shall solicit proxies for the Investor Designees to the same extent
as it does for any of its other nominees to the Board and use all reasonable
efforts to cause the Investor Designees to be elected as directors of the Board;
provided, that such efforts will not require the Company to postpone any Company
Stockholders’ Meeting.
(f)    Until the occurrence of an Investor Rights Termination Event, the Board
shall appoint one of the Investor Board Representatives to sit on each committee
of the Board, and the total number of members of each committee of the Board
shall not exceed four (4) without prior written consent of the Investor. In the
event that the Investor agrees to increase the size of any committee of the
Board to more than four (4) members, the number of Investor Board
Representatives on each such committee of the Board shall equal to the product
of (i) the total number of directors sitting on such committee and (ii) the
Investor’s Economic Interest Percentage, rounded up to the whole number, subject
to the Investor Board Representative satisfying applicable qualifications under
applicable law, regulation or stock exchange rules and regulations; provided,
that in the event that the Board forms a special committee of disinterested
directors to evaluate a transaction with the Investor or any of its Affiliates,
no Investor Board Representatives shall be appointed to such special committee.
(g)    Until the occurrence of an Investor Rights Termination Event, the Company
shall not increase the size of the Board to more than 14 directors without the
consent of the Investor; provided, that, such consent shall not be required if,
following the increase in the size of the Board, the number of Investor
Designees that the Investor shall be entitled to nominate pursuant to this
Agreement shall be equal to at least the product of (x) the total number of
directors constituting the expanded Board and (y) the Investor’s Economic
Interest Percentage, rounded up to the whole number.

ARTICLE III    

STANDSTILL AND CERTAIN PROHIBITED TRANSACTIONS

Section 3.1    Standstill.
(a)    From and after the Closing and until the third (3rd) year anniversary of
the Closing (the “Standstill Period”), the Investor shall not and shall not
permit its Affiliates to, directly or indirect, without prior written consent of
the Company:
(i)    acquire, offer to acquire, or agree to acquire, directly or indirectly,
by purchase or otherwise, any Beneficial Ownership of any securities of the
Company, or any rights or options to acquire such ownership (including from any
third party), if after giving effect to such acquisition, the number of shares
of Common Stock Beneficially Owned by the Investor and its Affiliates would
exceed the Standstill Interest;
(ii)    make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are defined or used in
Regulation 14A under the Exchange Act), or seek to advise or influence any
Person with respect to the voting of any Voting Securities of the Company in a
manner inconsistent with the Board’s recommendation;
(iii)    seek election or removal of any member of the Board other than Investor
Board Representatives or otherwise act, alone or in concert with others, to
control or influence the Company, by way of any public communication or
communication directly with any person other than the Company;
(iv)    call, or seek to call, a meeting of the stockholders of the Company;
(v)    form, join or in any way participate in a “group” (as defined in Section
13(d)(3) of the Exchange Act) (a “Group”) regarding Voting Securities of the
Company;
(vi)    otherwise act, alone or in concert with others, to seek to control or
influence the management or the policies of the Company, by way of any public
communication or communication directly with any person other than the Company;
(vii)    advise or knowingly assist or encourage, or enter into any discussions,
negotiations, agreements or arrangements with any third party in connection with
any of the foregoing; or
(viii)    publicly disclose any intention, plan or arrangement inconsistent with
the foregoing,
provided that nothing in items (ii), (iii) or (vi) shall prevent the Investor or
its Affiliates from communicating privately with the stockholders of the Company
to the extent such communication does not constitute a “solicitation” or
“proxies” as such terms are defined or used in Regulation 14A under the Exchange
Act.
(b)    Following the termination of the Standstill Period and until the date on
which there is no Investor Board Representative on the Board, the Investor shall
not and shall not permit its Affiliates to, directly or indirect, without prior
written consent of the Company: (i) take or cause o be taken any of the actions
set forth in Section 3.1(a)(ii) or (a)(iii) hereof; and (ii) acquire, offer to
acquire, or agree to acquire, directly or indirectly, by purchase or otherwise,
any Beneficial Ownership of any securities of the Company, or any rights or
options to acquire such ownership (including from any third party), if after
giving effect to such acquisition, the number of shares of Common Stock
Beneficially Owned by the Investor and its Affiliates would exceed 29.9% of the
then Outstanding Shares
(c)    The provisions of Section 3.1(a) shall automatically be suspended if (x)
the Company engages in, enters into or continues any material discussions or
negotiations regarding any proposal or offer that constitutes or would be
reasonably expected to lead to a Change of Control, or approves or recommends,
or publicly proposes to approve or recommend, any Change of Control, or enters
into a definitive and binding agreement with the Company providing for a Change
of Control, (y) any Person or its Affiliates (other than Investor or its
Affiliates) commences a tender offer or exchange offer with respect to the
securities of the Company representing 50% or more of the voting power of the
Company, or (z) any Person or its Affiliates (other than Investor or its
Affiliates) enters into an agreement or commences a proxy solicitation in which
such Person or its Affiliates would acquire the ability to elect a majority of
the Board and the Board does not recommend against such agreement or proxy
solicitation within ten (10) Business Days of the entry into such agreement or
the commencement of such proxy solicitation; provided, that the provisions of
Section 3.1(a) shall be automatically reinstated in the event that a Change of
Control transaction does not occur or such discussions, negotiation, tender
offer, exchange offer, agreement or proxy solicitation terminate; provided,
further, that the reinstatement of such standstill obligations under Section
3.1(a) shall in no event prohibit the Investor from continuing taking any action
that has been taken by the Investor during the suspension period and is
continuing.

Section 3.2    Standstill Exceptions.
(a)    Notwithstanding anything herein to the contrary, Section 3.1 shall not:
(i)    prohibit any purchase of securities of the Company made by the Investor
pursuant to, and in accordance with, its preemptive rights set forth in ARTICLE
V;
(ii)    prohibit the acquisition of any Common Stock pursuant to any stock
split, reverse stock split, stock dividend (including any dividend or
distribution of securities convertible into Common Stock), extraordinary
dividends, reorganization, recapitalization, reclassification, combination,
exchange of shares with the Company or other like change with respect to Common
Stock;
(iii)     prohibit or restrict in any respect any Investor Board Representative
from participating as a member of the Board and committees of thereof in his or
her capacity as such to the extent permitted by Law and exercising his or her
fiduciary duties in connection therewith;
(iv)    restrict the rights of the Investor or its Affiliates or its or their
respective representatives under any of the other Transaction Agreements;
(v)    prohibit the taking of any action that is otherwise expressly permitted
pursuant to the terms of this Agreement (including Section 2.2, Section 3.2,
Section 4.1(c), Article V and Article VI); or
(vi)    prohibit the taking of any action that is approved by the Board.

Section 3.3    Obligation to Divest. If at any time the Investor or any of its
Affiliates or the Company or any of its Affiliates becomes aware that the
Investor and its Affiliates Beneficially Own, in the aggregate, shares of Common
Stock representing more than the Standstill Interest (other than to the extent
the same is a result of events other than any purchases of securities by the
Investor and/or its Affiliates prohibited by Section 3.1(a) above), then the
Investor and its Affiliates shall, as soon as is reasonably practicable, take
all action reasonably necessary (including, without limitation, selling Common
Stock on the open market or to the Company or any of its Affiliates) to reduce
the number of shares of Common Stock Beneficially Owned by them to a number that
results in the Economic Interest Percentage of the Investor and its Affiliates
(collectively) to be no more than the Standstill Interest, and solely to the
extent required to comply with this Section 3.3, the Transfer restrictions set
forth in Section 4.1 below shall not apply.

Section 3.4    Short Sales. During the period from the date hereof and through
the later of (i) the Lockup Date and (ii) the occurrence of an Investor Rights
Termination Event, the Investor shall not, and shall not permit its Affiliates
to, without the prior written consent of the Company, directly or indirectly
effect any short sale of the Common Stock Beneficially Owned by the Investor or
its Affiliates.

ARTICLE IV    

TRANSFER

Section 4.1    Transfer Restrictions.
(a)    Subject to Section 4.1(c), the Investor shall not, shall cause its
Affiliates not to, directly or indirectly, transfer, sell, hedge, assign, gift,
pledge, encumber, hypothecate, mortgage, exchange or otherwise dispose of
(including through the sale or purchase of options or other derivative
instruments with respect to the Common Stock or otherwise) by operation of Law
or otherwise (any such occurrence, a “Transfer”) (other than a Transfer (i)
permitted in accordance with subsection (c) below or (ii) required by, and in
accordance with, Section 3.3 above), all or any portion of the Shares, or their
economic interest therein, prior to the date that is 12 months following the
Closing (such date, the “Lockup Date”) without the prior written consent of the
Company.
(b)    Subject to Section 4.1(c), after the Lockup Date, without obtaining the
Company’s prior written consent, the Investor shall not, and shall cause its
Affiliates not to, Transfer all or any portion of the Shares to a single Person
or Group, directly or indirectly, in a single transaction or a series of related
transactions, if after giving effect to such Transfer the Beneficial Ownership
of such Person or Group would be equal to 7.5% or more of the outstanding Common
Stock of the Company, unless such Transfer is pursuant to a widely-distributed
Public Offering or sale in the open market.
(c)    Notwithstanding the foregoing, the Investor may at any time:
(i)    Transfer its Shares to an Affiliate; provided, that prior to any Transfer
pursuant to this Section 4.1(c)(i), such transferee shall have agreed in writing
to be bound by the terms of this Agreement pursuant to documentation reasonably
satisfactory to the Company; and provided, further, that no Transfer pursuant to
this Section 4.1(c)(i) shall relieve any transferor from any liability for
damages incurred or suffered by the Company as a result of any breach of this
Agreement by such transferor;
(ii)    tender its Shares pursuant to a tender offer for the Common Stock that
has been affirmatively recommended by a majority of the Board who are not
Investor Board Representatives; or
(iii)    Transfer its Shares pursuant to a merger that has been affirmatively
recommended or approved by a majority of the Board who are not Investor Board
Representatives.
(iv)    Notwithstanding anything to the contrary herein, the restrictions on
Transfer set forth in this Section 4.1 shall terminate upon the occurrence of
any event which, if consummated, would constitute or reasonably be expected to
lead to a Change of Control. For purposes of this Agreement, a “Change of
Control” shall mean (i) the consummation of any transaction or series of related
transactions (including, without limitation, any merger, consolidation or other
business combination), the result of which is that any Person or any Group
becomes the owner of Beneficial Ownership, directly or indirectly, of at least a
majority of all outstanding voting securities of the Company, (ii) the
consummation of any single transaction or series of related transactions
(including, without limitation, any merger, consolidation or other business
combination), the result of which is that any Person or any Group acquires the
power to appoint and/or remove all or the majority of the members of the Board,
in each case whether obtained directly or indirectly, and whether obtained by
ownership of capital, the possession of voting power, contract or otherwise; or
(iii) any sale or disposition, directly or indirectly, of all or substantially
all of the assets of the Company and its Subsidiaries, taken as a whole.

Section 4.2    Transfer of Shares of the Investor. Investor agrees that, from
the date hereof until such date on which neither the Investor nor its Affiliates
Beneficially Own any shares of Common Stock, 51% of the outstanding capital
stock of the Investor and/or any Affiliate to which any Shares have been
transferred pursuant to Section 4.1(c), will be owned directly or indirectly by
China CEFC Energy Company Limited or the ultimate shareholders of China CEFC
Energy Company Limited.

Section 4.3    Termination of ARTICLE IV. Notwithstanding anything to the
contrary contained herein, this ARTICLE IV shall terminate upon an Investor
Rights Termination Event.

ARTICLE V    

PREEMPTIVE RIGHTS

Section 5.1    Company Sale of Covered Securities. From and after the Closing
and until the date on which the Investor’s Economic Interest Percentage is less
than 10%, if the Company offers to sell Covered Securities in a Qualified
Offering, the Investor shall be afforded the opportunity to acquire from the
Company, for the same price and on the same terms as such Covered Securities are
offered, up to an amount equal to the total number of shares or other units of
Covered Securities being offered multiplied by the Investor’s then-current
Economic Interest Percentage.

Section 5.2    Notice. The Company shall advise the Investor of potential
Qualified Offerings of Covered Securities reasonably in advance as may be
practicable under the circumstances (but in no event later than fifteen (15)
Business Days prior to such issuance). In the event the Company intends to make
a Qualified Offering of Covered Securities, the Company shall give Investor
written notice of its intention (including, in the case of a registered public
offering and to the extent possible, a copy of the prospectus included in the
registration statement filed in respect of such Qualified Offering), describing,
to the extent then known, the anticipated amount of securities, price, the
offerees or transferees, the issuance date and other material terms upon which
the Company proposes to offer the same, which shall be deemed updated by
delivery of the final documentation for such issuance to the Investor. The
Investor shall have a reasonable period of time, appropriate for the
circumstances of the Qualified Offering, from the date of receipt of any such
notice (but in no event later than fifteen (15) Business Days after receiving
such notice) to notify the Company in writing that it intends to exercise such
preemptive purchase rights and as to the amount of Covered Securities the
Investor desires to purchase, up to the maximum amount calculated pursuant to
Section 5.1 (the “Designated Securities”). Such notice shall constitute a
non-binding indication of interest of the Investor to purchase the Designated
Securities so specified (or a proportionately lesser amount if the amount of
Covered Securities to be offered in such Qualified Offering is subsequently
reduced) upon the price or at the range of prices and other terms set forth in
the Company’s notice to it. The failure to respond during the aforementioned
period shall constitute a waiver of preemptive rights in respect of such
Qualified Offering. The failure of the Investor to agree to such terms within
such period shall constitute a waiver of the Investor’s preemptive rights in
respect of such Qualified Offering.

Section 5.3    Purchase Mechanism.
(a)    If the Investor exercises its preemptive purchase rights provided in
Section 5.2 in connection with an underwritten public offering, the Company
shall offer the Investor, if such underwritten public offering is consummated,
the Designated Securities (as adjusted to reflect the actual size of such
offering when priced) at the same price as the Covered Securities are offered to
the investors in such offering and shall provide written notice of such price to
the Investor as soon as practicable prior to such consummation.
Contemporaneously with the execution of any underwriting agreement or purchase
agreement entered into between the Company and the underwriters or initial
purchasers of such underwritten public offering, the Investor shall, if it
continues to wish to exercise its preemptive rights with respect to such
offering, enter into an instrument in form and substance reasonably satisfactory
to the Company acknowledging the Investor’s binding obligation to purchase the
Designated Securities to be acquired by it and containing representations,
warranties and agreements of the Investor that are customary in private
placement transactions and, in any event, no less favorable to the Investor than
any underwriting or purchase agreement entered into by the Company in connection
with such offering, and the failure to enter into such an instrument at or prior
to such time shall constitute a waiver of preemptive rights in respect of such
offering. Any offers and sales pursuant to this ARTICLE V in the context of a
registered public offering shall be also conditioned on reasonably acceptable
representations and warranties of the Investor regarding its status as the type
of offeree to whom a private sale can be made concurrently with a registered
offering in compliance with applicable securities laws.
(b)    If the Investor exercises its preemptive rights provided in Section 5.2
in connection with a Qualified Offering of Covered Securities that is not an
underwritten public offering (a “Private Placement”), the closing of the
purchase of the Covered Securities with respect to which such right has been
exercised shall be conditioned on the consummation of the Private Placement
giving rise to such preemptive purchase rights and shall take place
simultaneously with the closing of the Private Placement or on such other date
as the Company and the Investor shall agree in writing; provided that the actual
amount of Covered Securities to be sold to the Investor pursuant to its exercise
of preemptive rights hereunder shall be reduced if the aggregate amount of
Covered Securities sold in the Private Placement is reduced and, at the option
of the Investor (to be exercised by delivery of written notice to the Company
within five (5) Business Days of receipt of notice of such increase), shall be
increased if such aggregate amount of Covered Securities sold in the Private
Placement is increased. In connection with its purchase of Designated
Securities, the Investor shall, if it continues to wish to exercise its
preemptive rights with respect to such offering, execute an agreement containing
representations, warranties and agreements of the Investor that are
substantially similar in all material respects to the agreements executed by
other purchasers in such Private Placement.

Section 5.4    Limitation of Rights. Notwithstanding the above, nothing set
forth in this ARTICLE V shall confer upon the Investor the right to purchase any
securities of the Company other than Designated Securities.

Section 5.5    Investor Economic Interest Percentage Protection. Until the date
on which (i) the Economic Interest Percentage of the Investor and its Affiliates
(collectively) is less than 10% or (ii) the Investor is not the largest
stockholder of the Company, if the Company issues or sells for cash to a
third-party investor any Covered Securities and after giving effect to such
issuance or sale, the Economic Interest Percentage of such third-party investor
would be in excess the Economic Interest Percentage of the Investor and its
Affiliates (collectively) at such time, then the Investor shall, subject to any
applicable regulation or listing requirement of NASDAQ or other securities
exchange on which the Common Stock is listed for trading or any other necessary
regulatory consents or approvals, be permitted to acquire such number of
additional shares of Common Stock at the same price per share and on the same
terms, in accordance with the procedures set forth in this Article V such that
the Economic Interest Percentage of the Investor and its Affiliates
(collectively) would be equal to the Economic Interest Percentage of such
third-party plus one-half of one percent (0.5%), such that the Investor and its
Affiliates, taken as a whole, is able to remain the largest holder of
Outstanding Shares by one-half of one percent (0.5%).

ARTICLE VI    

ANTI-DILUTION PROTECTION

Section 6.1    Anti-Dilution. If at any time within twelve (12) months following
the Closing (the “Anti-Dilution Period”), the Company shall issue or sell any
New Securities for cash to any third-party (a “New Investor”) for a
consideration per share less than the Investor Price Per Share (as adjusted for
stock splits, stock dividends, reclassification and the like) (an “Anti-Dilution
Event”), the Company shall pay to the Investor an amount in cash equal to the
Anti-Dilution Amount.

Section 6.2    Investor Favorable Terms. If during the Anti-Dilution Period, the
Company issues or sells for cash any New Securities for cash to any New
Investor, the Company shall not grant to such New Investor rights that are more
favorable to such investor than the rights granted to the Investor pursuant to
this Agreement (other than with respect to the per share price), without the
consent of the Investor.

Section 6.3    New Securities. For purposes of this Section  “New Securities”
shall mean any shares of Common Stock issued by the Company after the Closing
other than:
(i)    the Excluded Securities, provided that Section 6.1 shall apply in the
event that the Company amends the conversion price of the Company’s 3.0% cash
convertible senior notes due 2019 to a price lower than the Investor Price Per
Share;
(ii)    Common Stock issued pursuant to a Qualified Public Offering;
(iii)    Common Stock issued or deemed issued pursuant to the Purchase
Agreement;
(iv)    Common Stock issued or deemed issued upon conversion of the Preferred
Stock or as a result of a decrease in the conversion price of any series of
Preferred Stock; provided that Section 6.1 shall apply in the event that the
Company amends the conversion price of the Preferred Stock to a price lower than
the Investor Price Per Share; or
(v)    Common Stock issued or issuable pursuant to any debt financing
arrangement, which arrangement is approved by the Board and is primarily for
non-equity financing purposes.

ARTICLE VII    

REGISTRATION RIGHTS

Section 7.1    Shelf Registration Statement. As soon as reasonably practicable
following the Lockup Date, the Company shall prepare, file and use reasonable
best efforts to have declared effective by the SEC a shelf registration
statement (the “Registration Statement”), relating to the offer and sale by the
Investor at any time and from time to time on a delayed or continuous basis in
accordance with Rule 415 under the Securities Act and in accordance with this
Agreement, of all the Registrable Securities held by the Investor (the “Shelf
Registration”). If, at the time of filing of the Registration Statement, the
Registration Statement is eligible to become effective upon filing pursuant to
Rule 462(e) (or any successor rule) under the Securities Act, the Company shall
file the Registration Statement as an automatic shelf registration statement
pursuant to such rule. If the Registration Statement is not so eligible to
become effective upon filing, the Company shall use its reasonable best efforts
to have the Registration Statement declared effective as promptly as
practicable, which shall be no later than 60 days after the date of filing or,
if the SEC staff reviews or provides comments on the applicable Registration
Statement, 90 days after the date of filing. Promptly (i) upon the filing
thereof in the case of an automatic shelf or (ii) upon receipt of an order of
the SEC declaring the Registration Statement effective, the Company shall
deliver to the Investor a copy of such Registration Statement and any amendments
thereto together with an opinion of counsel representing the Company for the
purposes of such registration, in form and substance reasonably acceptable to
the Investor, addressed to the Investor, including, confirming that the
Registration Statement is effective and that all of the Registrable Securities
have been duly registered and, subject to the transfer restrictions contained in
ARTICLE IV of this Agreement, are freely transferable and that all of the
Registrable Securities have been admitted for listing on NASDAQ.

Section 7.2    Maintenance of Registration Statement and Prospectuses.
(a)    The Company shall use its reasonable best efforts to keep the
Registration Statements to be filed pursuant to Section 7.1 and the prospectus
contained therein (as amended or supplemented from time to time, the
“Prospectuses” and each a “Prospectus”) continuously effective until the
termination of the registration rights pursuant to Section 7.11. In the event
the Registration Statement cannot be kept effective for such period, the Company
shall use its reasonable best efforts to prepare and file with the SEC and have
declared effective as promptly as practicable another registration statement on
the same terms and conditions as such initial Registration Statement and such
new registration statement shall be considered the applicable Registration
Statement for purposes hereof. The Company shall furnish to the Investor such
number of copies of a Prospectus in conformity with the requirements of the
Securities Act, and an electronic copy of the Prospectus to facilitate the
disposition of the Registrable Securities.
(b)    The Company shall advise the Investor promptly in writing when the
Registration Statement, or any post-effective amendment thereto, has been
declared effective by the SEC. The Company shall advise the Investor in writing
of the receipt by the Company of any stop order from the SEC suspending the
effectiveness of any Registration Statement, and if at any time there shall be a
stop order suspending the effectiveness of any Registration Statement, the
Company shall use its reasonable best efforts to obtain promptly the withdrawal
of such order. The Company shall advise the Investor promptly in writing of the
existence of any fact and the happening of any event that makes any statement of
a material fact made in any Registration Statement or Prospectus untrue, or that
requires the making of any additions to or changes in any Registration Statement
or Prospectus in order to make the statements therein not misleading and in such
event the Company shall prepare and file with the SEC, as soon as reasonably
practicable, an amendment to such Registration Statement or an amendment or
supplement to such Prospectus or a Current Report on Form 8-K, as the case may
be, so that, as so amended or supplemented, such Registration Statement and such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances then existing, not misleading.
Upon receipt of such written advice, the Investor shall discontinue and refrain
from making any sales of Registrable Securities, until such time as the Company
advises the Investor that such Registration Statement or such Prospectus no
longer contains an untrue statement or omission of a material fact.
(c)    The Investor shall furnish to the Company such information regarding such
party and the distribution of the Registrable Securities as the Company may from
time to time reasonably request in writing in order to comply with the
Securities Act. The Investor shall notify the Company as promptly as practicable
of any inaccuracy or change in information previously furnished by it to the
Company or of the happening of any event in either case as a result of which any
Prospectus relating to a Registration Statement contains an untrue statement of
a material fact regarding such party or the distribution of such Registrable
Securities, or omits to state any material fact regarding such party or the
distribution of such Registrable Securities required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and to furnish promptly to the Company any
additional information required to correct or update any previously furnished
information or required so that such Prospectus shall not contain, with respect
to such party or the distribution of such Registrable Securities an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing.
(d)    Notwithstanding anything to the contrary contained herein, for a period
not to exceed ninety (90) aggregate calendar days in any twelve-month period
(each a “Black Out Period”), the Company will not be required to file any
Registration Statement pursuant to this Article VII, file any amendment thereto,
furnish any supplement to a prospectus included in a Registration Statement
pursuant to this Agreement, make any other filing with the SEC required pursuant
to this Agreement, cause any Registration Statement or other filing with the SEC
to become effective, or take any similar action (including, without limitation,
in connection with a Demand given pursuant to Section 7.4(a)), and any and all
sales of Registrable Securities by the Investor pursuant to an effective
registration statement shall be suspended: (i) if an event has occurred and is
continuing as a result of which any such registration statement or prospectus
would, in the Company’s good faith judgment, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) if the Company
notifies the Investor that such actions would, in the Company’s good faith
judgment, require the disclosure of material non-public information which the
Board has determined would be seriously detrimental to the Company to disclose
and which the Company would not otherwise be required to disclose or (iii) if
the Company notifies the Investor that, in the Company’s good faith judgment, it
is necessary to suspend sales of Registrable Securities by the Investor, to
facilitate a pending or proposed public or Rule 144A offering by the Company of
Common Stock or Common Stock Equivalents (as defined below). Upon the
termination of the condition described in clauses (i), (ii) or (iii) above, the
Company shall promptly give written notice to the Investor and shall promptly
file any registration statement or amendment thereto required to be filed by it
pursuant to this Agreement, furnish any prospectus supplement or amendment
required to be furnished pursuant to this Agreement, make any other filing with
the SEC required of it, take any similar action (including, without limitation,
in connection with a Demand given pursuant to Section 7.4(a)) or terminate any
suspension of sales it has put into effect and shall take such other actions to
permit registered sales of Registrable Securities by the Investor as
contemplated by this Agreement. For purposes of this Agreement, “Common Stock
Equivalents” shall mean any rights, warrants, options, convertible securities or
indebtedness, exchangeable securities or indebtedness, or other rights,
exercisable for or convertible or exchangeable into, directly or indirectly,
Common Stock and securities convertible or exchangeable into Common Stock,
whether at the time of issuance or upon the passage of time or the occurrence of
any future event.

Section 7.3    Shelf Takedown. The Investors shall be entitled, at any time and
from time to time when a Registration Statement is effective, to sell such
Registrable Securities as are then registered pursuant to such Registration
Statement, in any manner as provided in its notice to the Company (including in
any underwritten offering, if so requested) (each such sale, a “Shelf
Takedown”); provided, that, (i) if such Shelf Takedown is to be underwritten (an
“Underwritten Shelf Takedown”), the Investor shall provide the Company at least
thirteen (13) Business Days’ written notice prior to the expected closing of
such Underwritten Shelf Takedown (it being understood and agreed that,
notwithstanding anything to the contrary herein, there shall be no aggregate
limit to the number of Underwritten Shelf Takedowns that may be required to be
consummated hereunder (except that the parties hereto agree that no more than
three (3) Underwritten Shelf Takedowns may be required to be consummated
hereunder in any twelve (12)-month period)) and (ii) if such takedown does not
involve an Underwritten Shelf Takedown (a “Non-Underwritten Shelf Takedown”),
the Investors shall provide the Company at least five (5) Business Days’ written
notice prior to the expected closing of such Non-Underwritten Shelf Takedown (it
being understood and agreed that, notwithstanding anything to the contrary
herein, there shall be no limit to the number of Non-Underwritten Shelf
Takedowns that may be required to be consummated hereunder). The Investor shall
give the Company prompt written notice after the consummation of each Shelf
Takedown.

Section 7.4    Demand Rights.
(a)    If the Company shall receive from the Investor a written notice (a
“Demand Notice”) that the Investor intends to distribute, by means of an
underwritten offering, any shares of Common Stock or any other Registrable
Securities under an effective Registration Statement filed pursuant to Section
7.1, the Company will cooperate with the Investor to consummate such offering
and shall file a prospectus supplement with respect to the offering within
thirty (30) days of receipt of the Demand Notice, subject to Section 7.2(d). The
Demand Notice shall specify the number of shares of Common Stock or any other
Registrable Securities to be offered by the Investor.
(b)    In no event shall the Company be obligated to effect more than two (2)
underwritten offerings pursuant to Demand Notices given pursuant to Section
7.4(a) (each, a “Demand”). The Investor shall not be entitled to make a Demand
pursuant to Section 7.4(a) unless the Investor is requesting the offering of
shares of Common Stock or any other Registrable Securities with an aggregate
estimated market value of at least US$50,000,000 as of the date of the Demand
Notice.
(c)    Withdrawal. The Investor may elect to withdraw a Demand pursuant to this
Section 7.4 at any time, and the Company shall cease its efforts to assist with
such offering.

Section 7.5    Piggyback Registration.
(a)    If the Company proposes or is required to file a registration statement
under the Securities Act with respect to an offering of Common Stock or other
equity securities, whether or not for sale or for its own account (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms thereto,
or (ii) filed solely in connection with any employee benefit plan), in a manner
that would permit registration of Registrable Securities for sale to the public
under the Securities Act, then the Company shall promptly notify the Investor of
such proposal (the “Piggyback Notice”). Subject to Section 7.5(b) and (c), the
Piggyback Notice shall offer the Investor the opportunity to include for
registration in such registration statement the number of Registrable Securities
as it may request (a “Piggyback Registration”). Subject to Section 7.5(b) and
(c), the Company shall use commercially reasonable efforts to include in each
such Piggyback Registration all Registrable Securities for which the Company has
received from the Investor a written request for inclusion therein within five
(5) Business Days following receipt of any Piggyback Notice by the Investor,
which request shall specify the maximum number of Registrable Securities
intended to be disposed of by the Investor and the intended method of
distribution thereof. The Investor shall be permitted to withdraw all or part of
the Registrable Securities from a Piggyback Registration at any time at least
two (2) Business Days prior to the effective date of the registration statement
relating to such Piggyback Registration. If the Investor decides not to include
all of its Registrable Securities in any registration statement thereafter filed
by the Company, the Investor shall nevertheless continue to have the right to
include any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of Common Stock, all upon the terms and conditions set forth herein. The Company
shall be required to maintain the effectiveness of the registration statement
for a Piggyback Registration for a period of 180 days after the effective date
thereof or such shorter period in which all Registrable Securities included in
such Registration Statement have actually been sold.
(b)    Cutbacks in Company Offerings. If the offering referred to in the first
sentence of Section 7.5(a) is to be an underwritten offering on behalf of the
Company, and the lead underwriter or managing underwriter advises the Company in
writing (with a copy to the Investor) that, in such firm’s good faith view, the
number of Other Securities and Registrable Securities requested to be included
in such registration exceeds the number which can be sold in such offering
without being likely to have a significant adverse effect upon the price, timing
or distribution of the offering and sale of the Other Securities and Registrable
Securities then contemplated, the Company shall include in such registration:
(i)    first, all Company Securities; and
(ii)    second, the shares of Common Stock requested to be included in such
registration by the Investor and any other securities eligible to be included in
such registration, pro rata among the Investor and the holders of such
securities on the basis of the number of shares owned by the Investor and each
such holder.
(c)    Cutbacks in Other Offerings. If the offering referred to in the first
sentence of Section 7.5(a) is to be an underwritten offering other than on
behalf of the Company, and the lead underwriter or managing underwriter advises
the Investor in writing (with a copy to Company) that, in such firm’s good faith
view, the number of Registrable Securities and Other Securities requested to be
included in such registration exceeds the number which can be sold in such
offering without being likely to have a significant adverse effect upon the
price, timing or distribution of the offering and sale of the Registrable
Securities and Other Securities then contemplated, the Company shall include in
such registration:
(i)    first, the Other Securities held by any holder thereof with a contractual
right to include such Other Securities in such registration prior to any other
Person;
(ii)    second, the shares of Common Stock requested to be included in such
registration by the Investor; and
(iii)    third, any other securities eligible to be included in such
registration, pro rata among the holders of such securities on the basis of the
number of shares owned by each such holder.
(d)    Determination Not to Conduct Offering. If at any time after giving such
Piggyback Notice and prior to the filing of a final prospectus supplement in
connection with such offering, the Company shall determine for any reason not to
offer the securities originally intended to be included in such offering, the
Company may, at its election, give written notice of such determination to the
Investor and thereupon the Company shall be relieved of its obligation to
include the Investor’s shares of Common Stock in the offering, without
prejudice, however, to the right of the Investor immediately to request that
such shares be offered in an underwritten offering under Section 7.4 to the
extent permitted hereunder.
(e)    There shall be no limit on the number of times the Investor may request
registration of Registrable Securities under this Section 7.5.

Section 7.6    Blue Sky. In connection with the registrations hereunder, the
Company shall take all actions necessary to permit the resale by the Investor of
any Registrable Securities under the blue sky laws of the several states, except
that the Company shall not for any such purpose be required to qualify generally
to do business as a foreign corporation in any jurisdiction wherein it would not
but for the requirements of this Section 7.6 be obligated to be so qualified,
subject itself to taxation in any such jurisdiction or to consent to general
service of process in any such jurisdiction.

Section 7.7    Registration Expenses. All Registration Expenses will be borne by
the Company. Notwithstanding the foregoing, the Company shall not be liable for
and shall not pay any expenses or fees of more than one counsel for the Investor
or any commissions to be paid in connection with any sale of the Registrable
Securities by the Investor.

Section 7.8    Rule 144 and 144A. The Company covenants that it use its
reasonable best efforts to (i) file any and all reports required to be filed by
it under the Securities Act and the Exchange Act (or, if the Company is not
required to file such reports, it will use its reasonable best efforts to make
publicly available such necessary information for so long as necessary to permit
sales pursuant to Rule 144 or Rule 144A under the Securities Act) and (ii) take
such further action as the Investor may reasonably request, in each case to the
extent required from time to time to enable the Investor to sell its Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 or Rule 144A under the Securities Act, as
such rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC. Upon the written request of the Investor, the
Company will deliver to the Investor a written statement as to whether it has
complied with such requirements.

Section 7.9    Marketing. In the event of an underwritten offering of
Registrable Securities, the Company and the Investor will negotiate in good
faith and enter into reasonable and customary agreements (including underwriting
agreements in reasonable and customary form, which may include, in the case of
an underwritten offering on a firm commitment basis, customary “lock-up”
obligations) and take such other actions (including using its best efforts to
make such road show presentations (but in no event will the Company be required
to incur travel and lodging expenses in excess of US$25,000 in connection with
all road shows attended by Company management in any twelve month period) and
otherwise engage in such reasonable marketing support in connection with any
such underwritten offering, including the obligation to make its executive
officers available for such purpose if so requested by the managing underwriter
for such offering) as are reasonably requested by the managing underwriter in
order to expedite or facilitate the sale of such Registrable Securities.

Section 7.10    Indemnification.
(a)    The Company will, and does hereby agree to, indemnify and hold harmless
the Investor, and its directors, officers, employees and agents and each person
controlling the Investor (each such person being referred to herein as a
“Covered Person”) with respect to any registration effected pursuant to this
ARTICLE VII against all claims, losses, damages, and liabilities (or actions in
respect thereto) including any of the foregoing incurred in settlement of any
litigation, commenced or threatened, to which the Investor may become subject
under the Securities Act, the Exchange Act, or other federal or state law
insofar as such claims, losses, damages or liabilities (or actions in respect
thereto) arise out of or are based on (i) any untrue statement (or alleged
untrue statement) of a material fact contained in any registration statement or
prospectus or preliminary prospectus relating to the Registrable Securities, or
other document, or any amendment or supplement thereto, (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (iii) any
violation by the Company of any federal, state or common law rule, regulation or
law applicable to the Company and relating to action required of or inaction by
the Company in connection with any registration or offering of Registrable
Securities, and will reimburse each such Covered Person for any legal and any
other expenses reasonably incurred in connection with investigating, defending
or settling any such claim, loss, damage, liability, or action; provided that
the Company will not be liable in any such case to the extent that any such
claim, loss, damage, liability or expense arises out of or is based on any
untrue statement or omission based upon written information furnished to the
Company by such Covered Persons and stated to be specifically for use therein
and provided further, that the Company shall only reimburse such Covered Persons
for the fees and expenses of a single legal counsel for all such Covered
Persons.
(b)    The Investor will indemnify the Company, each of its directors and
officers, each person controlling the Company and the officers and directors of
each such controlling person against all claims, losses, damages, and
liabilities (or actions in respect thereof) including any of the foregoing
incurred in settlement of any litigation, commenced or threatened, arising out
of or based on (i) any untrue statement (or alleged untrue statement) of a
material fact contained in any registration statement or prospectus or
preliminary prospectus included therein, or (ii) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Company, and each such director, officer and controlling person, for any legal
or any other expenses reasonably incurred in connection with investigating or
defending any such claim, loss, damage, liability, or action, in each case to
the extent, but only to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) was made in any registration
statement or prospectus or preliminary prospectus, in reliance upon and in
conformity with written information furnished to the Company by the Investor and
stated to be specifically for use therein and such statement or omission was not
corrected in a subsequent writing prior to or concurrently with the sale of the
securities to the Person asserting such loss. Notwithstanding the foregoing, the
liability of the Investor under this Section 7.10 shall be limited in an amount
equal to the net proceeds received by the Investor from the sale of its
Registrable Securities pursuant to the offering which gives rise to the right to
so indemnify, hold harmless or reimburse (less the aggregate amount of any
damages the Investor has otherwise been required to pay in respect of such
claims, losses, damages, liabilities, actions or expenses or any similar claims,
losses, damages, liabilities, actions or expenses arising from the sale of such
Registrable Securities).
(c)    Each party entitled to indemnification under this Section 7.10 (the
“Indemnified Party”) shall give written notice to the party required to provide
such indemnification (the “Indemnifying Party”) of any claim as to which
indemnification may be sought promptly after such Indemnified Party has actual
knowledge thereof. In case any such action shall be brought against any
Indemnified Party and it shall notify the Indemnifying Party of the commencement
thereof, the Indemnifying Party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other Indemnifying Party
similarly notified, to assume the defense of any such claim or any litigation
resulting therefrom, and after the Indemnifying Party assumes the defense
thereof, the Indemnifying Party shall not be liable to such Indemnified Party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof, unless in the reasonable judgment of the
Indemnified Party, representation of such Indemnified Party by such counsel
would be inappropriate due to actual or potential differing interests between
such Indemnified Party and the Indemnifying Party in such proceeding in which
case such Indemnified Party shall have the right to employ separate counsel to
participate in such defense at the expense of the Indemnifying Party; it being
understood that the Indemnifying Party shall not, in connection with any one
such action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys at any
time for all such Indemnified Parties provided, however, that the Indemnifying
Party shall bear the expenses of independent counsel for the Indemnified Party
if the Indemnified Party reasonably determines that representation of more than
one party by the same counsel would be inappropriate due to actual or potential
conflicts of interest between the Indemnified Party and the Indemnifying Party;
and provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 7.10, except to the extent that such failure to give notice
shall materially adversely affect the Indemnifying Party in the defense of any
such claim or any such litigation. No Indemnifying Party, in the defense of any
such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement that does
not include as an unconditional term thereof the giving by the claimant or
plaintiff therein, to such Indemnified Party, of a release from all liability in
respect to such claim or litigation.
(d)    If the indemnification provided for in subsection (a) or (b) of this
Section 7.10 is held by the court of competent jurisdiction to be unavailable to
a party to be indemnified with respect to any claims, actions, demands, losses,
damages, liabilities, costs or expenses referred to therein, then each
Indemnifying Party under any such subsection, in lieu of indemnifying such
Indemnified Party thereunder, hereby agrees to contribute to the amount paid or
payable by such Indemnified Party as a result of such claims, actions, demands,
losses, damages, liabilities, cost or expenses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand, and of the Indemnified Party on the other hand, in connection with the
statements or omissions which resulted in such claims, actions, demands, losses,
damages, liabilities, costs or expenses, as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Indemnifying Party or by the Indemnified Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. Notwithstanding the foregoing, the amount
the Investor shall be obligated to contribute pursuant to this subsection (d)
shall be limited to an amount equal to the net proceeds received by the Investor
from the sale of its Registrable Securities pursuant to the offering which gives
rise to the right to so indemnify, hold harmless or reimburse (less the
aggregate amount of any damages the Investor has otherwise been required to pay
in respect of such claims, losses, damages, liabilities, actions or expenses or
any similar claims, losses, damages, liabilities, actions or expenses arising
from the sale of such Registrable Securities). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution hereunder from any person who was not guilty
of such fraudulent misrepresentation.

Section 7.11    Termination of Registration Rights. The registration rights
contained in this Article VII shall terminate and be of no further force and
effect with respect to any Person holding Registrable Securities upon the date
on which all Registrable Securities then held by such Person may be sold under
Rule 144 of the Securities Act during any ninety (90) day period without
restriction on volume or manner of sale.

Section 7.12    United States Securities Laws. The Investor acknowledges and
agrees that (i) it is aware that the United States securities laws prohibit any
persons who have material, nonpublic information regarding a company from
purchasing or selling securities of that company and from communicating such
information to any person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities in
reliance upon such information and (ii) the Company maintains a policy, a copy
of which has been previously provided to the Investor, regarding the trading of
the Company securities by directors and officers of the Company, including time
periods during which such securities may and may not be sold.

ARTICLE VIII    

MISCELLANEOUS

Section 8.1    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an enforceable manner
in order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

Section 8.2    Entire Agreement. This Agreement (including the exhibits and
schedules hereto), the Confidentiality Agreement and the other Transaction
Agreements constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, among the Company and the Investor with
respect to the subject matter hereof and thereof; provided that Section 7
(Standstill) of the Confidentiality Agreement shall terminate and have no
further force and effect immediately upon the Closing.

Section 8.3    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, or by
facsimile to the respective parties hereto at the following addresses (or at
such other address for a party as shall be specified in a prior notice given in
accordance with this Section 8.3:
If to the Company:
Cowen Group, Inc.
599 Lexington Avenue
New York, NY 10022
Attention: Owen Littman, General Counsel
Facsimile: 212 201-4840
With a copy (which shall not constitute notice) to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention: David K. Boston
Laura L. Delanoy
Facsimile: 212 728-8111
If to Investor and its Affiliates:
Shanghai Huaxin Group (HongKong) Limited
Room 2302-04,23/F
Convention Plaza Office Tower
1 Harbour Road, Wanchai, Hong Kong
Attention: June Ma
Facsimile: +852-3152 3890
With a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
30/F, China World Office 2
No. 1, Jian Guo Men Wai Avenue
Beijing 100004 China
Attention: Peter X. Huang
Facsimile: +86(10) 6535 5699

Section 8.4    Assignment. This Agreement may not be assigned (by operation of
law or otherwise) without the express written consent of the other parties (not
to be unreasonably withheld, delayed or conditioned) and any such assignment or
attempted assignment without such consent shall be void; provided that the
Investor may assign all or any portion of its rights and obligations hereunder
to its Affiliates as permitted under Section 4.1(c). The Investor and its
Affiliates shall be deemed as a “group” (as defined in Section 13(d)(3) of the
Exchange Act) when exercising their respective rights and performing their
respective obligations hereunder.

Section 8.5    Amendment. This Agreement may not be amended or modified except
(i) by an instrument in writing signed by, or on behalf of, the Company and the
Investor, or (ii) by a waiver in accordance with Section 8.6.

Section 8.6    Waiver. The Company or the Investor may (i) extend the time for
the performance of any of the obligations or other acts of any other party, (ii)
waive any inaccuracies in the representations and warranties of any other party
contained herein or in any document delivered by any other party pursuant
hereto, or (iii) waive compliance with any of the agreements of any other party
or conditions to such party’s obligations contained herein. Any such extension
or waiver shall be valid only if set forth in an instrument in writing signed by
the party that is giving the waiver. Any waiver of any term or condition shall
not be construed as a waiver of any subsequent breach or a subsequent waiver of
the same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of any party hereto to assert any of its rights hereunder
shall not constitute a waiver of any of such rights. All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available.

Section 8.7    No Third-Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, under or by reason of this
Agreement.

Section 8.8    Governing Law; Jurisdiction; Waiver of Jury Trial.
(a)    This Agreement shall be construed, performed and enforced in accordance
with, and governed by, the Law of the State of New York applicable to contracts
executed in and to be performed in that State, without regard to principles of
the conflict of Law.
(b)    Each of the Investor and the Company irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York, and of the Supreme Court of the State of New York sitting in New York
county, and of any appellate court from any thereof, for the adjudication of any
matters arising under or in connection with this Agreement, and waives objection
to the venue of any proceeding in such court or that such court provides an
inconvenient forum.
(c)    EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 8.9    No Consequential Damages. No party shall seek or be entitled to
receive any consequential damages, including but not limited to loss of revenue
or income, cost of capital, or loss of business reputation or opportunity,
relating to any misrepresentation or breach of any warranty or covenant set
forth in this Agreement; nor shall any party seek or be entitled to receive
punitive damages as to any matter under, relating to or arising out of the
transactions contemplated by this Agreement.

Section 8.10    Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any state or
federal court located in the State of New York, in addition to any other remedy
to which they are entitled at Law or in equity.

Section 8.11    Nature of Agreement. With respect to the contractual liability
of the Investor to perform its obligations under this Agreement, with respect to
itself or its property, the Investor agrees that the execution, delivery and
performance by it of this Agreement constitute private and commercial acts done
for private and commercial purposes.

Section 8.12    Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein means
United States (U.S.) dollars and all payments hereunder shall be made in United
States dollars.

Section 8.13    Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission of portable document format (“.pdf”)) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.

Section 8.14    Termination. Notwithstanding anything to the contrary contained
herein, this Agreement and the obligations of the parties hereto shall terminate
automatically upon the termination of the Purchase Agreement in accordance with
its terms.
[Signature page follows]













--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


COWEN GROUP, INC.
By:    /s/ Jeffrey Solomon    
    Name: Jeffrey Solomon
    Title: President
SHANGHAI HUAXIN GROUP (HONGKONG) LIMITED
By:    /s/ Li Yong    
    Name: Li Yong
    Title: Authorised Signatory




[Investor Rights Agreement Signature Page]